CaSe: lilQ-CV-OOllS-|\/|RB DOC #Z 15 F_i|ed: 02/21/19 Page: l Of 9 PAGE|D #Z 218

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
\VESTERN DIVISION '

 

PLANNED PARENTHOOD SOUTHWEST OHIO
REGION, et al. , `

Plaintiffs,

V. Case No.
DAVID YOST, in his official capacity as Attorney
Genera-l of the State of Ohio, et al., l

Defendants.

 

 

DECLARATION OF SHARON A. LINER, M.Di, IN SUPPORT OF
~ ~PLAINTIF.FS’ `M'OTION FOR A.P;RELIMINARY INJUNCTION ’

I, Shar_on A. Liner; M.D'.-, declare.."as follows:,-~ -

_ l. . I am a board-certified family physician With 15 years of experience in Women’s
health. I am licensed to'practice_ medicine in the state of Ohio. § For 12|years, l have been the
Director of Surgical Services and since October 2018, the Medical Director of Planned
Parenthood' Southwest 0hio Region (PPSWO) in Cincinnati, Ohio-. I previously Worked as a
physician at PPSWO from 2004 to 2007. l

2. - ` I earned a B.~S. in Medical. Technology from Michigan State University and
graduated from medical school at Michigan "State University, College of Human Medicinei I-“
completed my residency in Family Medicine at the University of Cincinnati. ' '~

3. v In my current roles as the Director of Surgical Services and Medical Director at
PPSWO, I supervise physicians and clinicians and provide direct reproductive health care to
patients This includes supervision of the other physicians Who perform abortions, including

D&E procedures l also supervise and manage the provision of all surgical services at PPSWO,

CaSé: 1219-CV-00118-|\/|RB DOC #Z 15 Filed: 02/21/19 Pag€! a2 Of 9 PAGE|D #Z 219

including abortion care, and am responsible~for developing PPSWO’s policies and procedures
Since 2002, I have provided abortions in out~patient settings In my current practice, I provide
medication abortions up to 10 weeks of pregnancy as measured from the first day of the
woman’s last menstiual period (Ll\/IP) and surgical abortions through'Zl weeks 6 days LMP.

4. l understand Senate Bill 145 (S.B. 145 nor the Act) makes it a crime to perform an
abortion procedure known as dilation and evacuation (D&E)-the most common method of
second-trimester abortion‘-~unless fetal demise has already occurred lt is my understanding
that to continue providing D&Es under the new law, PPSWO physicians would have to
successfully cause fetal demise before every procedure-or face Criminal charges `Even if we
attempt demise in every case, which simply may not be feasible for some women, it is
impossible to guarantee that demise canlbe achieved safely and reliably in every instance

5. The information in this declaration is based on my personal knowledge unless
otherwise noted, and my opinions are based on my education, training, and expertise If called
and sworn as a witness, I could and would testify competently thereto.

~PPSWC AND vITS `SERVICES

6. ~_ PPSWO is a nonprofit corporation organized under the laws -of Ohio with its
headquarters in Cincinnati, Ohio. Although PPSWO is an` independent entity, we are a member
affiliate of Planned Parenthood Federation of America (PPFA). Our affiliation with PPFA is
critical to our core mission of ensuring access to reproductive healthcare. lt demonstrates that
we meet PPFA’s stringent accreditation Standards for providing'high-quality, expert,
nonjudgmental care. Only affiliates that meet these standards are permitted to use the Planned

Parenthood name.» Medical services at all Planned Parenthood affiliates incorporate,the latest

 

"The second trimester of pregnancy begins at approximately 14.0 weeks Ll\/IP. '

_2-

CaSe: 1219-CV-00118-|\/|RB DOC #Z 15 Filed: O2/21/19 Page: 3 Of 9 PAGE|D #Z 220

research and the most up~to~date standards and best practices for providing reproductive and
family planning care

7. v PPSWO provides affordable, respectful, and high-quality health care to tens of
thousands of patients in southwest Ohio. We operate seven health centers in the greater
Cincinnati and Miami Valley regions T hose health centers provide a wide range of reproductive y
health'services,. including well-woman exams, screening for breast and cervical cancer,
contraception and contraceptive counseling, and STD testing and_treatment. Approx.imately 75 t
percent of the patients treated at our health centers are low-income .- ~ . .

8. PP SW-O also operates-a surgery center in Cincinnati that provides abortion
services This surgery center is the only abortion provider serving Cincinnati, northern
Kentucky, 'and southern lndiana. The nearest abortion provider is 50 miles away in ‘Dayton,- z '
Ohio.

CURRENT ABORTION PRACTICES AT _PPSWO

9. All procedures performed at PP SWO start with a patient evaluation and '
ultrasound to determine .'the gestational age of the pregnancy as measured from the first day of
. the patient’s last menstrual period. The method used for the abortion will then depend on the
patient’s gestational age, as well as other factors, like any complicating medical conditions and » t
the'patient’s preference

7 lO;. D.uring'the first trimester,’ PPSWO provides two methods of abortion.' First, we _
provide medication abortion in which two different medications (pills) are.used to induce 1
termination of pregnancy in a process similar to a miscarriage, up to 10 weeks LMP. 'Second, we
provide surgical abortions in which we use suction aspiration to perform the procedure, an option

that is available throughout the entire first trimester. With this procedure, we first dilate the

CaSe: 1219-CV-00118-|\/|RB DOC #Z 15 Filed: O2/21/19 Page: 4 Of 9 PAGE|D #Z 221

cervix enough to allow a suction cannula to pass through the cervix into the uterus and then l
suction the contents of the uterus

1,_1__. _ g Although most abortions occur in thefi_rst trimester, some women need access to
abortion care in the second trimester. The-factors that lead women to seek second trimester
abortions included among others, cost and access barriers that caused delay, late.detection of
pregnancy, and the discovery of fetal or maternal health conditions that are-not diagnosed until
later in the pregnancy Similarly, the woman may experience health condition-s that may'not
arise until, or may only become complicated ~in, the second trimester.

12. f . ~Beginning at approximately 16 weeks LMP, we find that`suction alone is
generally no longer sufficient\to complete the abortion. ln_stead, there are-two-principal methods
of abortion The first involves the use .of medications to induce labor, a process known as .
induction abortion. Induction abortions must occur in a hospital or a similar facility because they
can take over 24 hours or more to complete For this reason, induction-abortions are not offered
in outpatient facilities like PP~SWO.

~13_. ~ Instead', PP_SWO uses a method called dilati_on and evacuation (D&E):. 'D&E is a .
quick, safe procedure that can be performed in an outpatient clinic, rather than in a hospital. The
D&E procedure has a long-established safety record in this country, due in large part to advances
in cervical preparation techniques, improved use of antibiotics, and use of ultrasound guidance
lt results in the fewest complications for women compared to alternative procedures and is

markedly safer than carrying-a pregnancy to term.2

 

2 Elizabeth Raymond, et al., The comparative safely of legal induced abortion and

childbirth in the Unitea’ States. Obsterics & Gynecology, 119(2):215-219 (February 1, 2012),
https://www.ncbi.nlm.nih.gov/pubmed/2227027l .

_4_

CaSe: 1219-CV-00118-|\/|RB DOC #Z 15 Filed: O2/21/19 Page: 5 Of 9 PAGE|D #Z 222

14. D&E involves two steps: dilating the cervix and then completing the procedure
with instruments First, we dilate the cervix using medications such as misoprostol, placing '

' dilators in the cervix that slowly absorb moisture and swell, or a combination of the two. In the
early part of the second trimester, up to about 16 weeks, we almost always perform the cervical
preparation and the evacuation on the same day. Later in the second trimester, we typically
begin the dilation process the day before ,Second, we begin the evacuation phase by using ,
suction to_ drain-the amniotic Sac and then use forceps to remove any remaining-fetal.tissue,
placenta, and other contents of the uterus vBecause the fetus is larger than the'opening of the
cervix, the'fetal tissue generally»comes apart as the physician removes it through the cervix.`3 We
then use suction again to ensure'tha_t the uterus is empty.» .The procedure typically takes under 105
minutes .

15. Starting at 118 weeks LMP,"but"never`sooner, PPSWO physicians attempt to cause
fetal demise before proceeding to the evacuation process of a'D&E with"an injection of the drug
digoxin. P'PSWO uses digoxin to ensure compliance with“the federal and state bans on so'-calle`d»
“partial birth abortions”» (PBA), not for any`evidence-based medical reason W"e generally

perform a transvaginal injection, which requires u's‘ to use a long spinal needle passed through the
woman’s vaginal wall, or-cer~vix‘ into the`uterus. We attempt to inject digoxin into the fetus,if
possible`or, if not, into the amniotic fluid.~ 'If we are unable to‘inj ect the digoxin transvaginally, 1 _
we will attempt to do the injection through her abdomen, which is more painful and often more
distressing, since patients are able to see the long needle we must use The drug can take up to

24 hours to work.

 

3 We do not dilate the cervix further out of patient safety concerns; we aim to dilate the
cervix only enough to safely remove fetal tissue in the manner that is best for the woman

_5_

CaSe: 1219-CV-OO118-|\/|RB DOC #Z 15 Filed: O2/21/19 Page: 6 Of 9 PAGE|D-#Z 223

l

16. Digoxin, however, is contraindicated for some patients, and it does not always
cause fetal demise lt is impossible to know ahead of time'whether the (digoxin will be effective
for any given patient lf the digoxin_inj_ection fails to cause demise, PP__S,WO»physi_ciansdo not __ _ __
perform a second injection, because such a procedure is ‘unstud,ied. l am not aware of any
physicians in Ohio who do second digoxin injections lnstead,' we have attempted to transect the
umbilical cord in the case'of a digoxin failure, but l cannot know if l will be able to safely do so
for any given patient.- lf l am unable to transect the umbilical cord, l complete the D&E
procedure at that point for the safety of the patient even though l have not achieved fetal demise

17_. BPSWO does not use digoxin on patients _at gestational ages earlierthan 18 weeks
LMP because there is virtually no literature supporting its use and because there is very little risk
of violating the PBA ban at these'earlier gestational ages `

THE A'CT’S IMPAC-T ON.PPSWO’S PRAC-TICES . ~ . ‘

1_8_ l understand S,.B. 145* bans D&E unless the physician is certain he or she can -
confirm fetal demise`before using xforceps to remove fetal tissue But i_t is impossible to 4
guarantee that l can confirm demise safely and reliablyin each patient without jeopardizing their
health.( lt is my understanding that physicians who violate the statute will be committing a
fourth-degree felony,` As a health care providerycommitted to providing safe, evidence-based
care, l am deeply concerned that S..'B. 145 will harm the health of women in Ohio, as well as
their access to abortion care

' 19.( . Digoxin injections do not offer us a safe andreliablewayto comply with the
statute Although PPSWO physicians attempt demise using digoxin at 18 weeks LMP to_comply
with existing federal and state laws, we cannot safely ensure fetal demise before every D&E, as
the Act requires Digoxin can be difficult or simply impossible to administer for certain patients,
and it could be dangerou,s_for patients with certain cardiac conditions, like arrhyt_hmia. Further,

_6_

CaSe: 1219-CV-00118-|\/|RB DOC #Z 15 Filed: O2/21/19 Page: 7 Of 9 PAGE|D #Z 224

digoxin sometimes simply does not work. As noted above, there is no research on performing a
second injection; doing them would entail subjecting our patients to an experimental and
medically unnecessary procedure Performing a second injection could also delay the procedure
for another day for no medical reason Such a delay poses risks to the patient, since a patient’s .
cervix will already be dilated following the first injection, and there is no guarantee that a second
injection would work.

20.» ~ l am aware that the Act contains .~a narrow exception for cases in which a patient
faces a serious risk of the substantial and irreversible impairment of a major bodily function-if -
the FD&E is not completed,'but a digoxin failure~is extremely unlikely to rise'to this level, even
though the best thing to do for ~the'patient’s health in the case of a failure is to go ahead and
complete the D&E procedure Digoxin simply does not allow us to reliably comply with the Act
in all cases, and we cannot know:befo're we begin a procedure whether it will work or not.

21. v While we at times have-attempted to cause fetal demise by transecting the
umbilical cord in the case of digoxin. failures, thi`s procedure is not feasible in many cases and
cannot be.relied upon to comply with the Act’-s requirement to cause demise before every D&E. ~
Even if we perform cord transections, we do not currently wait to ensure`demise has occurred
before completing the procedure, as we would need to do if the Act went into effect; doing so -’
would significantly lengthen the evacuation procedure~and thus increase the risk to the patient
Further, in some cases, access to the cord is blocked by the fetus and it would be difficult and
risky (if not altogether impossible) to reach it. A physician cannot know before beginning a '
procedure whether she will be able to safely transect the cord.' lf not, the physician will be faced
with an impossible situation At this point, the patient’s procedure has already begun, her.cervix~

is dilated, and her amniotic fluid has been drained; the D&E must be completed because failing

CaSe: 1219-CV-00118-|\/|RB DOC #Z 15 Filed: O2/21/19 Page: 8 Of 9 PAGE|D #Z 225

to do so puts the patient at serious risk of infection, extramural delivery and excessive bleeding.
But completing the procedure would violate the Act, as even this situation is extremely unlikely
to meet the A_ct’s narrow health.excep_t_ion. Finally,_ and critically, every time a physician tries to _
locate and grasp the cord, the physician runs the risk of accidentally grasping fetal tissue,
particularly since it is sometimes impossible to distinguish between fetal tissue and the umbilical
cord once the amniotic fluid has drained out. lt is my understanding that grabbing fetal tissue
with forceps would violate the Act. . Cord transection just does not provide us with a reliable way
to comply

22. Whilel am aware that some OB/GYNS with a subspecialty in high-risk_obstetrics,
known'as maternal-fetal medicine (MFM), at times use potassium chloride'(KCl) to cause fetal .
demise, neither l nor the other physicians at PPSWO have the extensive training required to use
this procedure l know of no physicians who perform KCl injections in Ohio in an outpatient
clinic. For these reasons it would not be possible to incorporate this practice at P.P SWO.

23.» `PPSWO physicians do not- currently attempt any demise procedures prior to 18
weeks Ll\/[P, yet the Act would require us to subjectall of our D&E patients-’-including those
between approximately 16 and 18 weeks -LMiP_to this additional, medically unnecessary ,
procedure The available methods of demise pose even greater concerns and'risks at this stage of
-pregnancy, as they wouldoften-be experimental, ineffective and potentially unsafe f

24. `As for digoxin, because there is virtually no medical literature supporting the use
of digoxin in'pregnancies prior to 18 weeks LMP,. performing the injections would mean
subjecting our patients to experimental and medically unnecessary procedures Further, because
the fetus and uterus are so small prior to 18 weeks Ll\/lP, there is a greater risk of inadvertently

injecting or perforating other organs, like the bowel. As with patients after 18 weeks Ll\/IP,

CaSe: 1219-CV-00118-|\/|RB DOC #Z 15 Filed: O2/21/19 Page: 9 Of 9 PAGE|D #Z 226

attempting a second digoxin injection in the event the first injection failed is wholly unstudied
and would be experimental. Providing digoxin injections prior to 18 weeks Ll\/IP is inconsistent
with the standard of care and is not a workable way for us to comply with the Act.

25. Umbilical cord transection is similarly more difficult at earlier gestational ages
~ The cord is smaller and harder to identify on ultrasound, particularly after the amniotic fluid has
been drained out, and thus it would be more difficult to locate and grasp. In some cases, it would
be virtually impossible to grasp the cord without accidentally grasping fetal tissue, thereby
violating the Act. Again, cord transection does not provide a way for us to reliably comply with
' the Act at any gestational age

CoNCLUsIoN

26. I am extremely concerned about the impact the Act would have on women
seeking second-trimester abortions in Ohio. Because it is not possible to ensure fetal demise in
every case, and PPSWO physicians cannot know when starting a D&E procedure whether
demise will be possible in that particular case, we would risk violating the Act and being subject 1
to criminal prosecution with every D&E procedure we provide Attempting to comply would
require us to subject our patients to untested, experimental procedures that would increase risk
and prolong the procedure This goes against my best clinical judgment and would harm my

patients to whom l currently provide safe abortion care

l declare under penalty of perjury that the foregoing is true and correct.

Executed this 13th day of February, 2019_.

%4`44,7

Shardn A. Liner, l\/I.D.

